Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, title, and claims 1, 4, 7-8, 10, 14, and 16-19 have been amended.
Claim 13 has been cancelled.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art does not teach of, “wherein the operating environment setting circuit adjusts a number of read buffers and a number of write buffers based on the workload state,” in the context of the claims.
With respect to independent claim 10, the prior art does not teach of, “wherein setting the operating environment of the memory device comprises adjusting a number of read buffers and a number of write buffers based on the workload state,” in the context of the claims.
With respect to independent claim 16, the prior art does not teach of, “wherein the memory controller adjusts a number of read buffers and a number of write buffers based on the workload state,” in the context of the claims.
With respect to independent claim 20, the prior art does not teach of, “perform, when the read operation is performed more than a set number of times during a set period, at least one of a first and a second operation based on difference between a default reference read voltage and a last reference read voltage, wherein the first operation is an operation of adjusting assignment of the buffers as read buffers and write buffers, wherein the second operation is an operation of adjusting an order of commands .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Michael Krofcheck/Primary Examiner, Art Unit 2138